Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/10/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Amendment
Claim 5 has been cancelled, and claims 3, 4, 9-16, and 31 have been amended per the Applicant’s request.
The previous claim objections have been withdrawn view of the Applicant’s amendments to claims 4 and 16.
The previous rejections of claim 9-16 under 35 U.S.C. § 101 for being including transitory embodiments have been withdrawn in view of the Applicant’s amendments to the claims.

Response to Arguments
Applicant’s arguments from the second paragraph on page 8 through the second paragraph on page 9 of the REMARKS regarding the rejections of claims 1, 9, 17, and 25 under 35 U.S.C. § 101 as being directed to an abstract idea without significant more, have been fully considered but they are not persuasive.
Specifically, Applicant argued in the third paragraph on page 8 that “the claims recite circuits to perform a graph, where as explained in Applicant’s specification, a compute graph, or graph, is an aspect of computer programming model used to describe the operations components of a computer are to perform”, “As such, it is clear that performing a graph is an operation that has meaning only in the context of a computing device. As such, the recited graph can only be performed by a computing device, and as such cannot be a mental process”. The Examiner respectfully disagree. The graph as recited in claim 1 is recited at a very high-level of generality. It is only required to have one or more operands (i.e., data). Therefore, the recited graph may include any simple mathematical relationship/expression graphs that could be performed in the human mind, or by a human using a pen and paper. The courts recognized the performing of such graphs as a mental process and thus directed to an abstract idea, see MPEP 2106.04(a)(2)(III). Furthermore, the recited processor comprising circuits is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing a graph) such that it amounts no more than mere instructions to apply the exception using a generic computer component. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, for at least these reasons, the Examiner maintains the rejections of claims 1, 9, 17, and 25 under 35 U.S.C. § 101 as being directed to an abstract idea without significant more.
Applicant’s arguments from the second to last paragraph on page 9 through the second paragraph on page 11 of the REMARKS regarding the rejections of claims 1, 9, 17, and 25 as being unpatentable over Ramarao et al. (NPL, “CUDA 10 Features Revealed: Turing, CUDA Graphs, and More”, hereinafter “Ramarao”),  in view of Atterbury et al. (U.S. PGPUB No. 2011/0307897 A1, hereinafter “Atterbury”), have been fully considered but they are not persuasive. The Examiner notes that Applicant misspelled “Ramarao” as “Romarao” in several of places of the REMARKS.
Specifically, Applicant argued in the last paragraph on page 9 that “Romarao does not disclose performing a graph multiple times independently of one or more operands operated on by the graph”. The Examiner respectfully disagree. The graph and operands as recited in the claim limitations are recited at a very high-level of generality. The claim limitations do not further define the type of graph and operands the graph uses. Therefore, the Examiner interprets them as any type of graphs that based on data. Ramarao teaches at least at the second to last paragraph on page 3 that “Graphs enable a define-once-run-repeatedly execution flow”. For example, Ramarao at Fig. 5 teaches “Launch executable graph 100 times” for the same workflow (i.e., operands), and thus it reads on the above limitation as recited in claim 1.
Applicant further argued in the first paragraph on page 10 that “Atterbury does not disclose at least one of the more operands being different when performing the graph different times. The Office cites to paragraph [0110] regarding this
recitation of claim 1. There, Atterbury describes a process in which a parameter analyzer analyzes input values and a loader which of many different versions of a graph are compatible with the parameters. Since each graph is separately compiled, separately stored, separately retrieved, and separately performed, they are different graphs. Moreover, for the same reasons Atterbury does not disclose a graph performed different times with different parameters, since each graph in Atterbury is only performed with the same parameters” (emphasis added). The Examiner respectfully disagree. The limitations in claim 1 only recite “a graph” and does not further limit the recited graph to only one version, and thus it could the same graph but for different versions. The Examiner also notes that the Applicant appears to agree as indicated above that Atterbury teaches different versions of “a graph” are used for different parameters. Therefore, the Examiner asserts that Attebury teaches at least one of the more operands (i.e., parameters) being different when performing the graph different times.
	Applicant also argued in the second paragraph on page 10 that “Applicant respectfully contends that it would not have been obvious to combine Romarao with Atterbury to arrive at Applicant’s invention. Romarao doesn’t mention parameters
at all, and as such cannot reasonably be said to teach or suggest a graph performed multiple times independently of one or more operands operated on by the graph. At most, it can only be said that it doesn’t discuss this subject matter. Meanwhile, Atterbury explicitly depends on parameters to determine which graph to execute”. The Examiner respectfully disagree. As also discussed above, the Examiner interprets the recited “operands” as “data” used by the graph. Ramarao teaches at least at Fig. 6 that different streams of work (i.e., data) are used for the graph, and Atterbury teaches different versions of “a graph” are used for different parameters (i.e., data). Therefore, the Examiner asserts that it would have been obvious to combine Ramarao with Atterbury to teach the limitation of performing a graph multiple times with different operands as claimed.
	As to independent claims 9 and 17, Applicant argued in the last paragraph on page 10 that they should be allowable at least for the same reasons discussed above regarding claim 1. The Examiner respectfully disagree. For the reasons set forth above, the Examiner maintains the rejections of claim 1. Therefore, claims 9 and 17 are similarly rejected.
	In addition, Applicant argued in the second paragraph on page 11 that “what Fleming describes in claim 1 is a first buffer that receives data from an output buffer via a first data path, and a second buffer that receives data from an output buffer via a second data path. The first buffer receives data when a backpressure signal indicates storage is available in that buffer, and the second buffer receives data when a backpressure signal indicates storage is available in the second buffer. Consequently, this disclosure simply isn’t material to, and does not disclose, “wherein the one or more operands comprise the first buffer a first time the graph is performed, and the one or more operands comprise the second buffer a second time the graph is performed,” as recited by claim 1”. The Examiner respectfully disagree. First, the Examiner notes that the above limitation appeared in claim 25, not claim 1, as argued by the Applicant. The second limitations of claim 25 only require the one or more operands (i.e., data) comprise the first buffer a first time the graph is performed, and the or more operands (i.e., data) comprise the second buffer the second buffer a second time the graph is buffer. The first and second buffers are already stored in a memory as indicated in the first limitation of claim 25. Fleming teaches in claim 1 a first buffer that receives data from an output buffer via a first data path, and a second buffer that receives data from an output buffer via a second data path. Ramarao already teaches the workflow graph with different paths at least at Fig. 5; therefore, depending on the flow of data path, it could output to the first or the second buffer as taught by Fleming. As such, the Examiner asserts that the combination of Ramarao and Fleming teaches the above limitation as recited in claim 25 and thus maintains the rejection.
As to dependent claims 2-8, 10-16, 18-24, and 26-20, Applicant argues in the last paragraph on page 11 that they should be allowable by virtue of their respective dependencies from independent claims 1, 9, 17, or 25. The Examiner respectfully disagrees. As discussed above, the Examiner maintains the rejections of independent claims 1, 9, 17, and 25 as well as for their respective dependent claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9, 17, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claims 1, 9, 17 and 25 each recites a statutory category (process, machine, manufacture, 2019 PEG Step 1=yes) a machine or manufacture that perform a graph. Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (i.e., Mental Process), but for the recitation of generic computer components. That is, other than reciting “processor” or “processors”, nothing in any of the claim elements precludes the steps/instructions from practically being performed in the mind. For example, but for the “processor” or “processors”, the “perform” step in the context of each of these claims encompasses a user manually and/or mentally executing a graph. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitations of generic computer components (e.g., “processor”, “set of instructions”), then it falls within the “Mental Processes” grouping abstract ideas (2019 PEG Step 2A, Prong 1: Abstract Idea Grouping” Yes, Mental Process). Accordingly, the independent claims recite an abstract idea.
This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong 2: Additional elements that integrate the Judicial exception/ Abstract idea into a practical application? = No). In particular, the claims each only recites one additional element – using a processor circuits to perform the step. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing a graph) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, each of the claims is still directed to an abstract idea.
Each of the claims do not recite any other additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation of “wherein at least one of the one or more operands is different when performing the graph different times” (2019 PEG Step 2B: Does the claim recite additional elements that amount to significantly more? Is additional element(s) well-understood, routine, and conventional in the field?) is evaluated to see if it individually or collectively with other claim elements amount to significantly more. At most, the “performing the graph different times” step is not found to including anything more than what is well-understood, routine, conventional activity (WURC) in the field. In this case, it is noted that the claimed extra-solution of “wherein at least one of the one or more operands is different when performing the graph different times” is similar to “Performing repetitive calculations using different values” as one of the court recognized WURC examples in MPEP 2106.05(d)(II). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the graph amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, for at least these reasons, each of the claims is directed o an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-10, 12-13, 17-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramarao et al. (NPL, “CUDA 10 Features Revealed: Turing, CUDA Graphs, and More”, hereinafter “Ramarao”),  in view of Atterbury et al. (U.S. PGPUB No. 2011/0307897 A1, hereinafter”Atterbury”).

Regarding claim 1, Ramarao teaches a processor, comprising: one or more circuits to perform a graph multiple times independently of one or more operands operated on by the graph (Ramarao page 3, second to last paragraph).
Ramarao fails to explicitly teach wherein at least one of the one or more operands is different when performing the graph different times. However, in the same field of endeavor, Atterbury teaches at least one of the one or more operands is different when performing the graph different times (Atterbury ¶0110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramarao by incorporating the teachings of Atterbury. The motivation would be to provide dynamically loading graph-based computations such that complex computations can be expressed as data flows for processing (Atterbury ¶0003).

As to claim 2, Ramarao as modified by Atterbury also teaches the processor of claim 1, wherein the graph is at least one of a compute unified architecture (“CUDA”) graph (Ramarao page 3, last section “CUDA Graphs”), and OpenCL graph, or a heterogeneous compute interface for portability (“HIP”) graph.

As to claim 3, Ramarao as modified by Atterbury also teaches the processor of claim 1, wherein optimizations for executing the graph are kept in-place when the graph is performed different times using the different one or more operands (Ramarao page 4, code sample “// Instantiate graph and apply optimizations”, i.e., the CUDA graph is optimized upon being instantiated prior to the first time the graph is performed, note that optimizing a graph based on properties of a memory or a processing unit is well known in the art).

As to claim 4, Ramarao as modified by Atterbury also teaches the processor of claim 1, wherein the graph is optimized, prior to a first performancce of the graph, for execution on a processing unit (Ramarao page 4, code sample “// Instantiate graph and apply optimizations”, i.e., the CUDA graph is optimized upon being instantiated prior to the first time the graph is performed), and the optimized graph is reused for each of the different times (Ramarao page 4, code sample “// Launch executable graph 100 times”).

As to claim 7, Ramarao as modified by Atterbury also teaches the processor of claim 1, the one or more circuits to determine that the graph can be performed, using the different one or more operands, without changing a topology for executing the graph (Ramarao page 4, code sample “// Launch executable graph 100 times”, i.e., same instance of the graph is executed multiple times (same topology)).

Claim 9 recites the limitations substantially similar to those of claim 1 and is similarly rejected.

Claim 10 recites the limitations substantially similar to those of claim 2 and is similarly rejected.

Claim 12 recites the limitations substantially similar to those of claim 7 and is similarly rejected.

As to claim 13, Ramarao as modified by Atterbury also teaches the non-transitory machine-readable medium of claim 9, wherein the set of instructions, if performed by one or more processors, cause the one or more processors to at least:
generate optimized instructions for performing the graph a first time based on a first set of the one or more operands (Ramarao page 4, code sample “// Instantiate graph and apply optimizations”, i.e., the CUDA graph is optimized upon being instantiated prior to the first time the graph is performed); and
perform the graph a second time, using a second set of the one or more operands, using the optimized instructions (Ramarao page 4, code sample “// Launch executable graph 100 times”, i.e., same instance of graph is executed multiple times using the same optimized instructions). 

Claim 17 recites the limitations substantially similar to those of claim 1 and is similarly rejected.

Claim 18 recites the limitations substantially similar to those of claim 2 and is similarly rejected.

Claim 20 recites the limitations substantially similar to those of claim 7 and is similarly rejected.

Claim 21 recites the limitations substantially similar to those of claim 13 and is similarly rejected.

Claims 6, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramarao in view of Atterbury, and further in view of Fleming et al. (U.S. Patent No. 10,416,999 B2, hereinafter “Fleming”).

As to claim 6, Ramarao as modified by Atterbury teaches the processor of claim but fails to explicitly teach wherein the one or more operands comprise a first buffer operated on by the graph when the graph is performed a first time, and a second buffer, different than the first buffer, operated on by the graph when the graph is performed a second time. However, in the same field of endeavor, Fleming teaches the one or more operands comprise a first buffer operated on by the graph when the graph is performed a first time, and a second buffer, different than the first buffer, operated on by the graph when the graph is performed a second time (Fleming Claim 1, i.e., different buffers are used for different flow control paths of the dataflow graph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramarao and Atterbury by incorporating the teachings of Fleming. The motivation would be to provide a configurable spatial accelerator (Fleming Col 1 Ln 17-18).

Claim 11 recites the limitations substantially similar to those of claim 6 and is similarly rejected.

Claim 19 recites the limitations substantially similar to those of claim 6 and is similarly rejected.

Claims 8, 14, 16, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramarao in view of Atterbury, and further in view of Tucker et al. (U.S. PGPUB No. 2017/0124452 A1, hereinafter “Tucker”).

As to claim 8, Ramarao as modified by Atterbury teaches the processor of claim 1 but fails to explicitly teach the one or more circuits to determine that portions of the graph can be re-optimized, to use the different one or more operands, using less than a threshold amount of computing capacity. However, in the same field of endeavor, Tucker teaches the one or more circuits to determine that portions of the graph can be re-optimized, to use the different one or more operands, using less than a threshold amount of computing capacity (Tucker ¶0007, i.e., “Assigning each subgraph to a respective device comprises assigning the subgraph to a device having a computational capability necessary to perform the operations represented by the nodes in the subgraph.”, “Determining an initial assignment of subgraphs to devices; monitoring the devices to determine statistics; adjusting the initial assignment using the statistics; and reassigning the subgraphs to the devices based on the adjusted initial assignment. Repeating the monitoring, adjusting, and reassigning until a threshold amount of improvement has been achieved”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramarao and Atterbury by incorporating the teachings of Tucker. The motivation would be to determine and schedule re-optimization for computational graph (Tucker ¶0036).

Claim 14 recites the limitations substantially similar to those of claim 8 and is similarly rejected.

As to claim 16, Ramarao as modified by Atterbury teaches the non-transitory machine-readable storage medium of claim 9, wherein an application programming interface prohibits modification to the graph that are associated with re-optimizations whose costs exceed a threshold amount. However, in the same field of endeavor, Tucker teaches an application programming interface prohibits modification to the graph that are associated with re-optimizations whose costs exceed a threshold amount. (Tucker ¶0007, “Repeating the monitoring, adjusting, and reassigning until a threshold amount of improvement has been achieved”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramarao and Atterbury by incorporating the teachings of Tucker. The motivation would be to determine and schedule re-optimization for computational graph (Tucker ¶0036).

Claim 22 recites the limitations substantially similar to those of claim 14 and is similarly rejected.

Claim 24 recites the limitations substantially similar to those of claim 16 and is similarly rejected.

Claims 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramarao in view of Atterbury, and further in view of Steimle et al. (U.S. PGPUB No. 2013/0145299 A1, hereinafter “Steimle”).

As to claim 15, Ramarao as modified by Atterbury teaches the non-transitory machine-readable storage medium of claim 9 but fails to explicitly teach wherein an application programming prohibits modification to the graph that are associated with a change to execution topology. However, Steimle teaches an application programming prohibits modification to the graph that are associated with a change to execution topology (Steimle ¶0114, i.e., “the topology of a drill-down graph can be constituted solely by its nodes and edges, not by the links”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramarao and Atterbury by incorporating the teachings of Steimle. The motivation would be to prevent inconsistencies in drill-down graph (Steimle ¶0114).

Claim 23 recites the limitations substantially similar to those of claim 15 and is similarly rejected.

Claims 25-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramarao in view of Fleming.

Regarding claim 25, Ramarao teaches a system, comprising:
a memory comprising a first buffer and a second buffer (Ramarao page 4, last paragraph, i.e., multiple buffers are used); and
at least one processor to perform a graph multiple times independently of one or more operands operated on by the graph (Ramarao page 2, second to last paragraph).
Ramarao fails to explicitly teach wherein the one or more operands comprise the first buffer a first time the graph is performed, and the one or more operands comprise the second buffer a second time the graph is performed. However, in the same field of endeavor, Fleming teaches the one or more operands comprise the first buffer a first time the graph is performed, and the one or more operands comprise the second buffer a second time the graph is performed (Fleming Claim 1, i.e., different buffers are used for different flow control paths of the dataflow graph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramarao by incorporating the teachings of Fleming. The motivation would be to provide a configurable spatial accelerator (Fleming Col 1 Ln 17-18).

As to claim 26, Ramarao as modified by Fleming also teaches the system of claim 25, wherein the graph is optimized based at least in part on the first buffer (Ramarao page 4, code sample “// Instantiate graph and apply optimizations”, i.e., the CUDA graph is optimized upon being instantiated prior to the first time the graph is performed, and Figure 7 (i.e., Memory Allocation), note that optimizing a graph based on properties of a memory or a processing unit is well known in the art).

As to claim 27, Ramarao as modified by Fleming also teaches the system of claim 26, wherein optimizations of the graph based at least in part on the first buffer operates are used to perform the graph the second time (Ramarao page 4, code sample “// Launch executable graph 100 times”, i.e., same instance of the graph is executed multiple times (same optimizations)).

As to claim 28, Ramarao as modified by Fleming also teaches the system of claim 25, wherein the graph is a CUDA graph (Ramarao page 3, last section “CUDA Graphs”).

As to claim 29, Ramarao as modified by Fleming also teaches the system of claim 28, wherein the graph comprises a plurality of CUDA kernels (Ramarao page 4, “// Define graph of work + dependencies”, e.g., “kernel_a, kernel_b, kernel_c, kernel_d”).

As to claim 30, Ramarao as modified by Fleming also teaches the system of claim 25, wherein the graph is optimized upon being instantiated prior to the first time the graph is performed (Ramarao page 4, code sample “// Instantiate graph and apply optimizations”).

As to claim 31, Ramarao as modified by Fleming also teaches the system of claim 25, wherein the graph is optimized for performance on selected processing unit (Ramarao page 4, code sample “// Instantiate graph and apply optimizations”, i.e., the CUDA graph is optimized upon being instantiated prior to the first time the graph is performed, and Figure 7 (i.e., Memory Allocation), note that optimizing a graph based on properties of a memory or a processing unit is well known in the art).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157